Citation Nr: 1757019	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation for convalescence beyond October 31, 2010 for treatment of service-connected residuals of right hand injury.

2.  Entitlement to an extension of a temporary total evaluation for convalescence beyond June 30, 2012 for treatment of service-connected residuals of right hand injury. 

3.  Entitlement to a compensable rating for service-connected right orbital scar. 

4.  Entitlement to a compensable rating for service-connected donor site right hip scar. 

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for degenerative arthritis of the thoracolumbar spine (back disorder).

7.  Entitlement to service connection for a right hip condition. 

8.  Entitlement to service connection for a right leg condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2017, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, a 60-day abeyance period for the submission of additional evidence was granted.  38 C.F.R. § 20.709 (2017).  In a June 2017 letter, the Veteran requested that his claim be considered based on the current record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated that he is receiving disability benefits from the Social Security Administration (SSA).  Significantly, however, the current SSA records located in the Veteran's claims file do not include a favorable disability determination.  Thus, there appears to be outstanding SSA records.  As VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain, all SSA records must be acquired before the claim may be adjudicated.  38 U.S.C. § 5103A (c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, prior to adjudication of the issues above, remand is required for additional development of SSA records.  

Moreover, despite the Veteran's previous development regarding the Veteran's service treatment records (STRs), the Veteran's separation examination is not of record.  Therefore, as the Veteran's STRs appear to be incomplete, further development is required to obtain his remaining STRs.

The Board also finds that remand is warranted for a new VA examination regarding the Veteran's claims for service connection for back, right hip, and right leg disorders.  When VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran underwent a VA examination in November 2014 to assess the etiology of his back, right hip, and right leg disorders.  The VA examiner did not find a current disability for the Veteran's right hip or right leg.  Significantly, though, the record shows that in July 2014 the Veteran had a lipoma in the region of his right iliac crest.  See July 2014 VA Medical Center (VAMC) records.  Although it appears that the lipoma was excised, this finding was not otherwise discussed by the VA examiner.  Accordingly, remand is warranted for a new VA examination to address this finding.  The Board emphasizes that the requirement of a current disability is satisfied when the Veteran has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a Veteran may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Board also notes that the November 2014 VA examiner did not provide an opinion regarding whether the Veteran's back, right hip and/or right leg disorders were caused or aggravated by his service-connected ankle disorder.  Accordingly, on remand the VA examiner must also provide an opinion regarding secondary service connection.  

With regard to the Veteran's increased rating claims for right orbital and right hip scars, the Veteran has contended that these scars are now painful.  See June 2015 NOD.  The Veteran was last afforded a VA scars examination in October 2014.  Thus, as the record indicates a potential worsening of the Veteran's scars since the last examination, and the last examination was more than two years ago, a new VA scars examination should be obtained on remand.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With respect to the claim for an extension of a temporary total evaluation for convalescence beyond August, 31, 2012, the Board finds that the Veteran filed a November 2013 Notice of Disagreement (NOD) to the July 2013 rating decision that addressed that issue.  As the AOJ has not issued an SOC on this matter, it must be remanded with instructions to the AOJ that the issue remains pending in appellate status and requires further action.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Veteran is advised that his claim for an extension of a temporary total evaluation for convalescence beyond August, 31, 2012 is not before the Board at this time, and will be before the Board only if he files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding STRs, to include the Veteran's separation examination.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and, with any assistance necessary from the Veteran, associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be documented in the claims file.

4.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's back disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The examiner is instructed to opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's back disorder was caused or aggravated by his service-connected ankle disorder, donor site right hip scar, and/or right orbital scar.  

For the purpose of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  In this regard, the examiner should specifically consider and discuss the Veteran's testimony that he "feels his back has a lot to do with the way he walks due to his ankles."  See May 2017 Hearing Testimony. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's hip and leg conditions.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  The examiner must identify any neurological or orthopedic diagnosis or condition associated with the Veteran's hip and leg.  In identifying diagnoses, the examiner must specifically consider and discuss the treatment records that show the Veteran had a lipoma in the region of his right iliac crest.  See July 2014 VAMC records.  

b)  For any diagnosed hip and/or leg condition, the examiner must opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed hip and/or leg condition is related to the Veteran's active service. 

c)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed hip and/or leg condition was caused or aggravated by the Veteran's service-connected ankle disorder.  
For the purpose of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  Following the records development above, obtain a VA scars examination from an appropriate examiner to determine the current severity of the Veteran's right orbital and right hip scars.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner is asked to fully describe the current severity of the Veteran's scars, including all objective manifestations.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  Issue an appropriate SOC addressing the Veteran's claim for an extension of a temporary total evaluation for convalescence beyond June 30, 2012.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in any of these matters, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, the case should be returned to the Board.

8.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


